Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 (Amendment No.1) of Clear-Lite Holdings, Inc. of our report dated November 12, 2010, on the consolidated financial statements of Clear-Lite Holdings, Inc. for the year ended July 31, 2010 and the period ended July 31, 2009, included in Form 10-K of Clear-Lite Holdings, Inc. filed on November 15, 2010. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida November 30, 2010 th Street Suite 201 • Boca Raton, FL 33487
